Citation Nr: 0508993	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to June 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the service connection 
claim for a psychiatric disorder and granted an increased 
evaluation of 10 percent for a service-connected low back 
disability.  The veteran filed a Notice of Disagreement with 
respect to both claims.  A Statement of the Case (SOC) was 
issued in April 2003, which only addressed the service 
connection claim.  In April 2003, the veteran filed his 
substantive appeal, appealing both the service connection and 
increased rating claims.  However, subsequently, in an April 
2003 rating decision, the RO granted a 20 percent evaluation 
for the low back disability.  In a document signed by the 
veteran in May 2003 and received by the RO the same month, 
the veteran indicated that he was satisfied with the 20 
percent evaluation for his low back disability and requested 
that the claim be withdrawn from appellate consideration.  
Accordingly, the service connection claim for a psychiatric 
disorder is the only claim currently in appellate status 
before the Board.

The Board notes that subsequent to the April 2002 rating 
decision, jurisdiction of the case was transferred to the RO 
in Montgomery, Alabama. 

In September 2003, a hearing was held in Montgomery, Alabama, 
before the undersigned Acting Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 
2002).  A transcript of that hearing has been associated with 
the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision as to the claim of 
entitlement to service connection for a psychiatric disorder.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

A review of the claims folder and the veteran's September 
2003 Board hearing testimony reflects that additional medical 
evidence exists in support of the veteran's claim.  In this 
regard, the Board notes that when the veteran filed his 
original claim for a psychiatric condition in May 2001, he 
identified several treatment sources and completed 
authorization forms for all these reported sources.  The RO 
contacted all of the treatment sources listed by the veteran 
and for the most part, obtained the pertinent evidence.  
However, in the case of two of the sources, an additional 
attempt to obtain the records must be made.   

The veteran has reported that he received treatment from 1987 
to 1991 from West Central Regional Hospital in Columbus, 
Georgia (West Central).  Medical records from West Central 
dated in 1991 only, were received for the file.  It is not 
clear whether the earlier records were unavailable, and 
inasmuch as these records essentially represent the earliest 
of the veteran's treatment for a psychiatric disorder, the 
Board believes that an attempt to obtain these records should 
be made and it should be stated clearly in the file if these 
records are unavailable.  Similarly, the veteran reported 
receiving treatment at the Pathways Mental Health Center in 
Carrolton, Georgia from 1988 to 1991 and although it appears 
that the RO requested these records, they are not on file and 
there is no indication that they are unavailable.  Again, 
these records if obtained, would document some of the 
veteran's earliest psychiatric treatment and for that reason 
the Board believes that another attempt to obtain them should 
be made.  See 38 C.F.R. § 3.159(c).

At the Board 2003 hearing, the veteran identified additional 
sources for medical evidence and treatment records, which 
were not identified previously.  The veteran testified that 
he receives Social Security disability benefits due to his 
psychiatric disorder.  He also mentioned that he was 
receiving psychiatric treatment from the VA medical facility 
in Anniston, Alabama.  The veteran also mentioned that he 
received treatment from Dr. Herse/Hurst/Hearst, but it is not 
clear whether this doctor is private or affiliated with VA.  
Evidence from these sources must be sought in order to have a 
complete evidentiary record.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
psychiatric treatment, including any 
examinations and evaluations, from the VA 
facility in Anniston, Alabama for 
inclusion in the file.  

2.  The RO is requested to make a second 
attempt to obtain medical records from 
West Central Georgia Regional Hospital 
dated from 1987 to 1991; and from 
Pathways Medical Center in Carrolton, 
Georgia, dated from 1988 to 2001; so that 
complete medical records from these 
sources may be obtained.  The veteran has 
already completed authorization forms for 
these treatment sources which are 
currently part of the record.  (A 
previous attempt made to obtain records 
from these sources yielded only records 
dated in 1991 from West Central Hospital 
and no response or records from Pathways 
Medical Center.):  All efforts in this 
regard should be fully documented for the 
claims file and if records are unable to 
be obtained or do not exist this should 
be annotated for the record.

3.  The veteran should be requested to 
provide more information regarding his 
reported treatment from Dr. 
Herse/Hurst/Hearst, including whether 
this doctor is private or associated with 
VA.  If this doctor is a private 
provider, the veteran should be requested 
to provide information regarding the 
location of this doctor and the dates of 
treatment.  The veteran should complete 
an authorization form so that pertinent 
treatment records may be associated with 
the file.   All efforts in this regard 
should be fully documented for the claims 
file and if records are unable to be 
obtained or do not exist this should be 
annotated for the record.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the decision which was made 
granting the veteran Social Security 
disability benefits as well as the 
medical records relied upon in making 
that decision.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




